The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The disclosure is objected to because of the following informalities: the references to specific claim numbers in the specification is discouraged, as the final version of any allowed claims may differ in scope from the original version. 
Appropriate correction is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “locking means” (claim 12), “unloading openings” (claim 13), and “railway wagon” (claim 18) must be shown or the features canceled from the claims.  No new matter should be entered.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Also in claim 1, line 6, it is not clear to what “a perimeter edge” refers; 
line 8, the recitation “the peripheral edge” lacks clear antecedent basis;
and line 9, it is unclear what is meant by “and retractable” (i.e., retractable to what?).
Claim 2, the recitation “the loading base” lacks antecedent basis.
Claim 5, the recitation “the linear actuator” lacks clear antecedent basis, as “at least one linear actuator” has previously been recited. Note that this issue is prevalent throughout the claims.
Also in claim 5, the recitation “the unloading of material” lacks clear antecedent basis, as “outflow of material” has previously been recited.
Claims 7 and 13, the recitations of a single “longitudinal section” lack proper antecedent basis, as plural such sections have previously been recited.
Claim 8, the recitation “the linear actuator” lacks antecedent basis (in claim 1).
Claim 11, the recitation “suitable for forming means for containing” is vague.
Claim 12, the limitation “locking means suitable for locking …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only reference in the specification to “locking means” is par. [0020], in which there is merely a nominal recitation of “locking means suitable for locking the columns in the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the 
Claim 14, line 3, the recitations “support plates” and “each supporting plate” (emphasis added) should be consistent;
and lines 3-4, the recitation “the respective longitudinal section” lacks clear antecedent basis.
Claim 15, the recitation “a regular … platform” is vague and subjective.
Claim 18, it is not clear what is meant by “a … platform made according to claim 1”, as claim 1 is not directed to making a loading platform.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-13, 17 and 18, as best understood in light of the 112(b) rejection set forth above in par. 8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonerb (US 4,861,215, cited by applicant).
Bonerb shows a convertible loading platform for a vehicle for goods transportation on wheels or on rails, comprising (see Fig. 22 embodiment):
-    a main frame 161 extending mainly along a direction of travel;
-    at least one loading device 15, integrated with the main frame;
-    wherein said loading device comprises:
i)    a support base 31 inside a perimeter edge comprising longitudinal sections in the direction of travel and transverse sections (not explicitly identified but such longitudinal and transverse sections can be seen in at least Figs. 10, 11 and 19; noting that in Fig. 19 reference characters 30 and 31 have been transposed);
ii)    a plurality of columns 86, 88 (Fig. 10) connected to the peripheral edge of the support base and retractable;

iv)    tipping means 32 adapted to be actuated to tilt the support base so as to cause the outflow of bulk material contained in the container from the side of one of said longitudinal sections (via discharge spout 33; Fig. 22).
Re claim 2, the columns are hinged to the peripheral edge of the loading base (Fig. 10).
Re claim 3, a plurality of loading devices are provided side-by-side along the direction of travel (col. 12:14-18).
Re claim 9, at least columns 88 are hinged and rotatable to move from a working position (e.g., Figs. 5, 18), in which they are vertically arranged, to a rest position (Figs. 2, 39), in which they are arranged in plane with the support base.
Re claim 10, at least columns 88 are rotatable towards the inside of the support base (Figs. 20, 41).
Re claim 11, at least one column is provided with a crosspiece 87 having a transversal extension with respect to that of the respective column, arranged along said column, suitable for forming means for containing the collapsible container (Fig. 10).
Re claim 12, the loading platform includes locking means 95 (Figs. 12-13) suitable for locking the columns in the working position.
Re claim 13, the container is provided with unloading openings along the longitudinal section, which may be opened for the outflow of the bulk material (col. 6:44-50).
Re claims 17 and 18, the loading platform may be provided as part of a wheeled trailer or a railway wagon (col. 5:41-46).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bonerb in view of Neumann (US 4,606,570, cited by applicant).
Bonerb does not show the tipping means to comprise at least one linear actuator attached to the support base.
Neumann shows a tipping means in a similar environment that comprises an inflatable air bag 57 (Fig. 9) that can be used to raise and lower a floor section 50 (similar to the tipping means of Bonerb), and which additionally comprises a linear actuator 52 that at least assists in unloading bulk material.

Claim 5, when modified in the manner above, the linear actuator would obviously be positioned opposite the side on which the unloading of material occurs.
Re claim 6, the linear actuator could obviously be “releasably engaged”, as broadly recited, with the support base. Note that no specific means for releasably engaging are recited.
Re claim 7, the linear actuator is movable to a working position (i.e., Fig. 9 of Neumann), in which it is raised and engageable with the peripheral edge. It would have been an obvious design expediency to have constructed the linear actuator such that it was rotatable between such a working position and a rest position lying horizontally along the direction of the longitudinal section, when disengaged from the peripheral edge.
Re claim 8, the linear actuator of Neumann is fluidically actuatable via air motor 64. Therefore, to have provided it with a fitting for connecting to a pressurized air supply tube would have been an obvious design expediency.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bonerb in view of Clarke (US 4,557,400).
Bonerb does not show the loading device to comprise at least two opposing support plates, each support plate being hinged to the respective longitudinal section 
Clarke shows a convertible cargo carrier for trailers wherein opposing floor panels 28 (support plates) are each hinged to a longitudinal section 44 so as to be rotatable between an unloading position (Figs. 1 and 3), in which it forms a slide, and a rest position (Fig. 4), in which it overlies a collapsible container 36.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bonerb by providing the loading device with at least two opposing support plates, with each support plate hinged to a respective longitudinal section so as to be rotatable between an unloading position forming a slide and a rest position overlying the collapsed container, as suggested by Clarke, so that the vehicle could be easily converted for carrying general (non-bulk) goods without having to physically move the collapsed container to another part of the vehicle. While Clarke does not disclose columns for supporting the container, and thus each support plate is not attached to columns of the loading device when in the rest position, it would follow logically that the support plates would be attached to the columns of Bonerb in the analogous rest position thereof when modified in the manner described above.
Re claim 15, Clarke shows that when container 36 is collapsed, the support plates form collectively a regular loading platform, suitable for loading goods (Figs. 4, 5).
Re claim 16, although Clarke shows the loading platform to be rotated manually via lifting handles 81 rather than by at least one linear actuator, it nevertheless would have been obvious to have utilized a linear actuator for this purpose, as it has been held that providing mechanical means to replace manual activity that accomplishes the same .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references show a variety of convertible vehicles that can be used for transporting at least two different types of cargo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/James Keenan/
Primary Examiner
Art Unit 3652

4/05/21